                Case 6:21-bk-00527-KSJ              Doc 2      Filed 02/08/21       Page 1 of 10




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

IN RE:

Patrick S. Calathes,                                                   CASE NO.: 6:21-bk-

Debtor.
__________________/

                                             CHAPTER 13 PLAN

A.         NOTICES.

Debtor 1 must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which may result Included             Not Included
     in a partial payment or no payment at all to the secured creditor. See Sections
     C.5(d) and (e). A separate motion will be filed.


     Avoidance of a judicial lien or nonpossessory, nonpurchase money security Included                  Not Included
     interest under 11 U.S.C. § 522(f). A separate motion will be filed. See Section
     C.5(e).

     Nonstandard provisions, set out in Section E.                                        Included       Not Included

     THIS AMENDED PLAN PROVIDES FOR PAYMENTS TO Included                                                 Not Included
     CREDITOR/LESSOR TO BE INCLUDED IN PLAN PAYMENTS; THE
     AUTOMATIC STAY IS REINSTATED AS TO THIS CREDITOR.

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.

1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.



Effective August 1, 2020.
             Case 6:21-bk-00527-KSJ             Doc 2    Filed 02/08/21       Page 2 of 10




B.      MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
        10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments
        to the Trustee for the period of 36 months. If the Trustee does not retain the full 10%, any portion
        not retained will be disbursed to allowed claims receiving payments under the Plan and may cause
        an increased distribution to the unsecured class of creditors.

        $     2,360.00 from month 1 through 36 .

C.      PROPOSED DISTRIBUTIONS.

        1.      ADMINISTRATIVE ATTORNEY’S FEES.


        Base Fee $ 4,500.00      Total Paid Prepetition $ 4,500.00        Balance Due $ 00.00

        MMM Fee $ 00.00          Total Paid Prepetition $ 00.00           Balance Due $_ 00.00

        Estimated Monitoring Fee at $ 50.00 per Month.                    Balance Due $1,550.00

        Attorney’s Fees Payable Through Plan : See spreadsheet attached (subject to adjustment).

        2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 Acct. No.                           Creditor                            Total Claim Amount

 XXXX                                Mary Ryan Calathes                  $1,000.00 per month ongoing
                                                                         child support paid through State
                                                                         of Minnesota.



        3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.       Creditor                            Total Claim Amount


 6669                                Internal Revenue Service (2019      $10,991.00 @ 5%
                                     taxes)

 XXXX                                Mary Ryan Calathes                  $4,784.65 Child support arrears

 XXXX                                Seminole County Tax Collector       $9,900.00

        4.       TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.




                                                     2
             Case 6:21-bk-00527-KSJ            Doc 2      Filed 02/08/21       Page 3 of 10



       5.        SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the
Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The
Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as
practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof
of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c),
and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured
creditors under the Plan shall be deemed contractually paid on time.

            (a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
            Mortgage, HOA and Condominium Association Assessments, and Arrears, if any, Paid
            Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and
            maintain regular monthly postpetition payments on the following claims secured by Debtor’s
            principal residence. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
            personal liability on these claims.

            Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
            are due on the first payment due date after the case is filed and continue monthly thereafter.
            The amount of postpetition mortgage payments may be adjusted as provided for under the loan
            documents. Postpetition ongoing homeowner’s association and condominium association
            assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
            postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends
            to pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.



Last Four          Creditor          Collateral          Regular         Gap Payment        Arrears
Digits of                            Address             Monthly
Acct. No.                                                Payment
NONE

            (b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
            HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the
            Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
            regular monthly postpetition payments on the following claims secured by Debtor’s real
            property. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability
            on these claims.

            Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
            are due on the first payment due date after the case is filed and continue monthly thereafter.
            The amount of postpetition mortgage payments may be adjusted as provided for under the loan
            documents. Postpetition ongoing homeowner’s association and condominium association
            assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
            postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends
            to pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.

Last Four          Creditor          Collateral          Regular         Gap Payment        Arrears
Digits of                            Address             Monthly
Acct. No.                                                Payment

NONE

                                                     3
            Case 6:21-bk-00527-KSJ           Doc 2      Filed 02/08/21     Page 4 of 10




      (c) Claims Secured by Real Property - Debtor Seeks Mortgage Modification Mediation
      (MMM). No later than 90 days from the petition date or the date the case converts to Chapter
      13, Debtor shall file a motion seeking MMM. Information and forms related to MMM are
      available in the Court’s procedure manual on the Court’s website, www.flmb.uscourts.gov.
      Pending the resolution of the MMM, the Plan Payments shall include the following adequate
      protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross monthly
      income of Debtor and non-filing spouse, if any (after deducting homeowner’s association fees), or
      the normal monthly contractual mortgage payment; or (2) for non-homestead, income-producing
      property, 75% of the gross rental income generated from the property. If Debtor obtains a
      modification of the mortgage, the modified payments shall be included in the Plan Payments.
      Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits of    Creditor                       Collateral Address       Adequate Protection
Acct. No.                                                                      Payment

NONE



      (d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
      Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
      to a claim secured solely by Debtor’s principal residence. A separate motion to determine
      secured status or to value the collateral must be filed. Payment on the secured portion of the
      claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
      Plan Payments do not include payments for escrowed property taxes or insurance.

Last Four     Creditor       Collateral        Claim        Value          Payment        Interest
Digits of                    Description/      Amount                      Through        Rate
Acct. No.                    Address                                       Plan

NONE



      (e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506. Debtor
      must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory,
      nonpurchase money security interest because it impairs an exemption or under 11 U.S.C. § 506 to
      determine secured status and to strip a lien.

Last Four Digits of Acct. No.     Creditor                            Collateral Description /
                                                                      Address

NONE




                                                  4
            Case 6:21-bk-00527-KSJ             Doc 2        Filed 02/08/21   Page 5 of 10




       (f) Payments on Claims Secured by Real Property and/or Personal Property to Which 11
       U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
       § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
       date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
       personal use; or (2) incurred within one year of the petition date and secured by a purchase money
       security interest in any other thing of value. These claims will be paid in full under the Plan with
       interest at the rate stated below.

Last Four          Creditor           Collateral          Claim          Payment          Interest Rate
Digits of                             Description/        Amount         Through Plan
Acct. No.                             Address
NONE

       (g) Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan
       Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the Plan
       with interest at the rate stated below.

Last Four          Creditor           Collateral          Claim          Payment          Interest Rate
Digits of                             Description/        Amount         Through Plan
Acct. No.                             Address
                                                          $23,695.00     $867.00          4.99%
9823               Bank          of   2017     Ford
                   America            Mustang
                                      Convertible
                                      GT Premium



       (h) Claims Secured by Personal Property – Maintaining Regular Payments and Curing
       Arrearages, if any, Under 11 U.S.C. § 1322(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
       principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
       of personal liability on these claims.

Last Four Digits      Creditor              Collateral             Regular            Arrearage
of Acct. No.                                Description            Contractual
                                                                   Payment

NONE




                                                      5
           Case 6:21-bk-00527-KSJ              Doc 2     Filed 02/08/21        Page 6 of 10




      (i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
      automatic debit/draft from Debtor’s depository account and will continue to be paid directly to the
      creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
      U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
      any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
      to terminate or abrogate Debtor’s state law contract rights. Because these secured claims are not
      provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of
      personal liability on these claims.

Last Four Digits of Acct. No.       Creditor                             Property/Collateral


NONE



      (j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
      collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
      as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
      this Plan.

Last Four Digits of Acct. No.       Creditor                             Collateral
                                                                         Description/Address
NONE




      (k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
      payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
      1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
      respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
      are neither terminated nor abrogated. Because these secured claims are not provided for under the
      Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
      claims.

Last Four Digits of Acct. No.       Creditor                             Collateral
                                                                         Description/Address
NONE




                                                    6
            Case 6:21-bk-00527-KSJ             Doc 2     Filed 02/08/21       Page 7 of 10




        6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11
U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

       (a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and
       Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
       following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
       the Plan, Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits     Creditor/Lessor        Description of        Regular               Arrearage and
of Acct. No.                                Leased Property       Contractual           Proposed Cure
                                                                  Payment

NONE



       (b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
       via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
       to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
       under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
       personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
       herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
       leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
       will not receive a discharge of personal liability on these claims.

Last Four Digits of Acct. No.       Creditor/Lessor                      Property/Collateral


NONE



       (c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
       Property. Debtor rejects the following leases/executory contracts and will surrender the following
       leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan.

Last Four Digits of Acct. No.       Creditor/Lessor                      Property/Collateral to be
                                                                         Surrendered

NONE

                                                     7
             Case 6:21-bk-00527-KSJ            Doc 2      Filed 02/08/21        Page 8 of 10




        7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $ 24,942.00 .


D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing
               such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the creditor’s
               proof of claim or other amount as allowed by order of the Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
               the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this
               case, unless the Court orders otherwise. Property of the estate

               (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
               this case, unless the Court orders otherwise, or

               (b)      √     shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
               and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
               Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof
               of claim will control, unless the Court orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
               distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
               with this Plan, the provisions of the Plan control prior to confirmation, after which time the
               Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
               (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee
               with a statement to that effect.) For each tax return that becomes due after the case is filed,
               Debtor shall provide a complete copy of the tax return, including business returns if Debtor
               owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14
               days of filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered
               by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
               Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to
               apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund
               without first having obtained the Trustee’s consent or Court approval.




                                                     8
              Case 6:21-bk-00527-KSJ            Doc 2     Filed 02/08/21      Page 9 of 10



 E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
        3015{c). Note: Any nonstandard provisions of this Plan other than those set out in this Section are
        deemed void and are stricken.
 (A) $50.00 per month monitoring fee post-confirmation estimated to be $1,550.00 payable to Debtor's
  Attome
 (B) See attached spreadsheet for specific payments.
 {C) Any arrears owed on car payment to Bank of America will be paid with regular car payments.


                                           CERTIFICATION

          By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
 certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
 contained in the Model Plan adopted by this Court, and that this Plan contains no additional or
 deleted wording or nonstandard provisions other than any nonstandard provisions included in
 Section E.

 SIGNATURE{S):

 Debtor(s)


                                                                  Date   Ol, / 08° I Z o-z.. I
 Patrick S. Calathes

                                                                  Date ------

 Attorney for Debtor(s)



   . o_w_e_n_,-E-sq_____________
�--B_




                                                     9
                                     Case 6:21-bk-00527-KSJ                 Doc 2         Filed 02/08/21              Page 10 of 10

DUE DATE          21-_______ Calathes, Patrick
  8th                3/8/2021                         10.0%

                                                                                                   Seminole County
                                                                                                     Property Tax                         Mary Calathes-
                                                                                2017 Mustang        2019, 2020, &      IRS Tax Year       Child Support
                  Unsecured           Debtor Pmt    Tee Fee    ATTY MONT            BOA                 2021               2019              Arrears
             36                 36
  3/8/2021    1     $519.68             $2,360.00   $236.00            $0.00            $867.00            $275.00             $329.41            $132.91
  4/8/2021    2     $519.68             $2,360.00   $236.00            $0.00            $867.00            $275.00             $329.41            $132.91
  5/8/2021    3     $519.68             $2,360.00   $236.00            $0.00            $867.00            $275.00             $329.41            $132.91
  6/8/2021    4     $519.68             $2,360.00   $236.00            $0.00            $867.00            $275.00             $329.41            $132.91
  7/8/2021    5     $519.68             $2,360.00   $236.00 5 at       $0.00            $867.00            $275.00             $329.41            $132.91
  8/8/2021    6     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  9/8/2021    7     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
 10/8/2021    8     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
 11/8/2021    9     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
 12/8/2021   10     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  1/8/2022   11     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  2/8/2022   12     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  3/8/2022   13     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  4/8/2022   14     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  5/8/2022   15     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  6/8/2022   16     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  7/8/2022   17     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  8/8/2022   18     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  9/8/2022   19     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
 10/8/2022   20     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
 11/8/2022   21     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
 12/8/2022   22     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  1/8/2023   23     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  2/8/2023   24     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  3/8/2023   25     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  4/8/2023   26     $469.68             $2,360.00   $236.00           $50.00            $867.00            $275.00             $329.41            $132.91
  5/8/2023   27     $469.68             $2,360.00   $236.00           $50.00 27 at      $867.00            $275.00             $329.41            $132.91
  6/8/2023   28    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
  7/8/2023   29    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
  8/8/2023   30    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
  9/8/2023   31    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
 10/8/2023   32    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
 11/8/2023   33    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
 12/8/2023   34    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
  1/8/2024   35    $1,336.68            $2,360.00   $236.00           $50.00              $0.00            $275.00             $329.41            $132.91
  2/8/2024   36    $1,336.68 36 at      $2,360.00   $236.00 31 at     $50.00 9 at         $0.00 36 at      $275.00 36 at       $329.41 36 at      $132.91
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00
                       $0.00                $0.00     $0.00    at                at                  at                 at                  at

                  $24,961.48           $84,960.00 $8,496.00         $1,550.00         $23,409.00          $9,900.00          $11,858.76          $4,784.76
                  $298,463.92                                           ATTY            at 4.99%                                  at 5%
                          8%                                        $1,550.00
